Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 06/27/22 is acknowledged. 

Status of Claims
Claims 1, 2, 4, 6, 7 and 9 are pending. 
In the submission filed 06/27/22, claims 1, 4, 7 and 9 were amended, and no claims were cancelled or added. (Claim 3, 5 and 8 were previously cancelled.)
Claims 1, 2, 4, 6, 7 and 9 are rejected.

Response to Arguments
Regarding the claim interpretation (35 U.S.C. 112(f))
Applicant writes:
However, each of the terms includes a structural modifier. Therefore, due to the structural modifier and the support provided in the specification, 35 U.S.C. 112(f) is not invoked (see, MPEP 2181). (Response, p. 8)
Applicant's argument is merely a conclusory statement: Applicant asserts that the terms interpreted as means-plus-function include a structural modifier. However, Applicant does not identify or provide any inkling of what the alleged structural modifiers are. The terms in question are all "modules," which in some cases "comprise means for …." See MPEP 2181.I.A. "The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for "Means")":
"… When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): … "module for," …. (Bold in original, underlining added)

A "module" is not structural, nor are the recited qualifiers. Accordingly, the Examiner respectfully and categorically disagrees with Applicant. In addition, it is not clear how "the support provided in the specification," cited by Applicant, is pertinent to whether the terms in question are means-plus-function terms. 
Regarding the rejection under 35 U.S.C. 112
The rejection is withdrawn in view of Applicant’s remarks. Note the Examiner does not agree with Applicant’s argument that the rejection is improper or should be withdrawn due to alleged delay in issuing the rejection. 
As per Applicant's remarks in the Response at p. 8, penultimate paragraph (namely, "Second, …."), the Examiner deems Applicant to concede, for the record and for purposes of estoppel, that the recitation of the "ISO 7816 buffer" refers to the (most recent) ISO 7816 standard (in force/use) as of the priority date (earliest filing date) of the instant application, namely, April 18, 2014, which is the filing date of the foreign (French) priority application. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant’s arguments have been fully considered and are in part (i.e., regarding "so that the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module") moot in view of the newly cited reference (Tamrakar) currently being used in the rejection, and in part (i.e., regarding "virtual") not persuasive (Campos, as cited in the rejection, teaches "virtual").  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"an emulation module";
"at least one administration module";
"at least one communications module"; and
"at least one payment-acquisition module,"
and slightly variant versions of the above, all recited throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Lack of Algorithm
Claims 1, 7 and 9 recite "said means for communicating providing the stored card data to the communications module of the payment device through an ISO 7816 buffer so that the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module," but the specification does not provide details (algorithm) as to how this result (as underlined above) is achieved. 
In particular, it is not clear if Applicant deems the result (namely, "the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module") (1) to follow necessarily from the mere fact of using the 7816 buffer/standard, or rather (2) to be achieved by something beyond mere use of the 7816 buffer/ standard. 
In that regard, Applicant's instant argument over the prior art implies that Applicant holds (2). For Applicant states: 
The only references to the 7816 standard in FONTAINE are quoted in paragraphs [0060] and [0061], in a part of the document entitled "Point of sale application for conducting a secured financial transaction on a device", and refer in a very general way to a communication between a secure element and a control circuit ([0060] - at the physical level), or between a payment control application and an applet executed in the secure element ([0061] - at the software level) of a payment terminal, without providing any further details. 
In any case, contrary to the application as claimed in the amended set of claims, there is no indication at all in FONTAINE that a communication according to standard 7813 [sic, 7816] would be used to make a virtual emulated card appear as a physical card from the perspective of a payment module, as required in the independent claims. (Response, p. 9; emphasis changed from original)

By asserting that "there is no indication at all in FONTAINE that a communication according to standard 7813 [sic, 7816] would be used to make a virtual emulated card appear as a physical card from the perspective of a payment module, as required in the independent claims," Applicant effectively asserts (2) above, that is, that the result (namely, "the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module") does not follow necessarily from the mere fact of using the 7816 buffer/standard, but rather is achieved by something beyond mere use of the 7816 buffer/standard.
In addition, Applicant's specification may reasonably be understood as holding (2). For example, 0064 (of the published application) states: 
For example, this communication is implemented via an ISO 7816 buffer (ISO 7816 being the main standard for smart cards) in such a way that the communications module 102 of the payment device 10 cannot detect the fact that the card used for the payment is an emulated card. (Emphasis added)

Relatedly, 0029 (of the published application) states: 
Thus, according to this embodiment of the invention, the data transmitted between the means for communicating of the emulation module and the communications module of the payment device travels through an ISO 7816 buffer as if it were data read from a physical payment card via a card reader. In this way, the payment-acquisition module of the payment device cannot detect whether the card data has come from a payment card emulation module or from a physical payment card. (Emphasis added)

0064 as quoted above ("… in such a way …") implies that the communication could be implemented via an ISO 7816 buffer in a different way whereby the communications module/payment acquisition module could detect that the card is an emulated card rather than a physical card. 0029 as quoted above ("… as if …") may be understood as implying that the data may travel through the ISO 7816 buffer in a different way not as if it were data read from a physical payment card via a card reader, and such that the payment acquisition module could detect whether the card data came from an emulation module or a physical card. Accordingly, the above-quoted language of Applicant's specification implies that it is not the mere use of the 7816 buffer that results in the fact that the "the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module." However, Applicant's specification does not provide any information as to what (other than the mere use of the 7816 buffer) achieves the result (namely, "the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module"). Note that, as best understood, the recitation in question is described only at 0028-0029 and 0064 of the published application. 
Note that if (1) is true, that is, if the result (namely, "the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module") follows necessarily from the mere fact of using the 7816 buffer/ standard, then the underlined language in the recitation in question follows necessarily from the previous claim language (use of the 7816 buffer) and would not be entitled to full patentable weight. See MPEP 2111.04.I. ("However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" (citation omitted)).
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV."

See also MPEP 2163.03.V.
Claims 2, 4 and 6 are rejected by virtue of their dependency from a rejected claim.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope
Claims 1, 7 and 9 recite "said means for communicating providing the stored card data to the communications module of the payment device through an ISO 7816 buffer so that the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module." As the payment-acquisition module does not have a capability of sight/ vision, it is not clear what is meant by saying that something "appears as" such and such from the perspective of the payment-acquisition module.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 4 and 6 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (U.S. Patent Application Publication No. 2014/0195425 A1), hereafter Campos, in view of Fontaine et al. (WO 2013-12996 A1), hereafter Fontaine, and further in view of Tamrakar et al. ("Can Hand-Held Computers Still Be Better Smartcards?"), hereafter Tamrakar.

Note: the claimed various modules and their means are deemed software for carrying out the recited functionalities; accordingly, where the prior art teaches computerized means to carry out the recited functionalities the prior art also teaches software for doing so, and hence teaches the recited modules and their means.

Regarding Claims 1, 7 and 9
Campos teaches:
(element A) an emulation module emulating at least one physical payment card and providing a corresponding virtual emulated card; (0285, 0296, 0289)
(element B) a payment device; (0057 user device 14)
(element C) a communications terminal comprising the emulation module and the payment device, wherein said emulation module is integrated into a secured enclosure of said communications terminal; and (Fig. 3 user device 14; see also 0285, 0296, 0289, 0057)
(element D) a payment card reader connected with or integrated into said communications terminal; (0289)
(element E) wherein: the emulation module comprises means for receiving at least one request coming from at least one administration module installed in said communications terminal; (Fig. 9C, 0289, 0276)
(element F) the payment reader comprises means for reading, from the physical payment card, when said physical payment card is inserted in said payment card reader, at least one piece of data representing the physical payment card, called card data, (0285, 0296, 0289)
(element G) the emulation module comprises means for obtaining and storing (Fig. 9C "My Wallet," "Number of cards: 1," "pottery barn" card; 0289) said card data read by the payment card reader, via at least one communications module of said payment device, and providing said corresponding virtual emulated card, wherein the at least one communications module is configured to enable said payment device to carry out a secured communication to a bank server (0285, 0296, 0289, Fig. 9C)  
(element H) the emulation module comprises means for communicating … at least one payment-acquisition module of said payment device, …, said means for communicating being activated during a payment operation involving said virtual emulated card and requiring at least said card data, … (0292, see also 0057, 0068, 0072)
(element I) wherein said virtual emulated card is capable of being involved in a plurality of successive payment operations. (0292)
As indicated above, Campos teaches the recited functionalities of the emulation module and the payment acquisition module, both internal to Campos' user device 14, i.e., the recited "communications terminal." While it is implicit in Campos that communication, internal to the user device, occurs between these two functionalities, Campos does not explicitly disclose a discrete communication element, internal to the user device, between these functionalities as discrete elements. However, Fontaine teaches:
(element H) … with … via said at least one communications module of said payment device … said means for communicating providing the stored card data to the communications module of the payment device through an ISO 7816 buffer (0060, 0061, 0064, Figs. 7, 13)
It would have been obvious to combine Campos' systems and methods for emulating a payment card, by incorporating therein these teachings of Fontaine regarding communication between a card emulation element and a payment element using ISO-7816, because this teaching of Fontaine merely details or fleshes out what Campos implicitly teaches (viz., communication between the said elements) and, in respect of ISO-7816, because the combination would permit conducting secure transactions from smart phones, etc. rather than merely from dedicated, single-function payment terminals, see Fontaine, 004-005. In addition,  the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Campos does not explicitly disclose but Tamrakar teaches:
(element H) … so that the virtual emulated card appears as the physical payment card from the perspective of the payment-acquisition module, and (Abstract, Sections 1, 2, 4, 7, Figs. 1, 5, e.g., "a software stack and interface that would in terms of functionality be indistinguishable from a smart card reader and a smart card" (202))
It would have been obvious to combine Campos' systems and methods for emulating a payment card, by incorporating therein these teachings of Tamrakar regarding use of ISO-7816 with a virtual emulated card, where the virtual emulated card is rendered indistinguishable from a physical card from the perspective of the hardware with which the virtual emulated card interacts, because the combination would permit the use of virtual emulated smart cards with existing/legacy hardware and software systems, add new types of usage models to the smart card ecosystem, and pave the way for smartphones to become personal trusted devices, see Tamrakar, Abstract, Sections 4 (205), 8 (215). In addition,  the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results, (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Campos in view of Fontaine and Tamrakar teaches the limitations of base claim 1 as set forth above. Campos further teaches: 
wherein said means for obtaining and providing are activated when said means for receiving receive an installation request sent by said administration module. (0285, 0296, 0289, 0276, Fig. 9C)

Regarding Claim 4
Campos in view of Fontaine and Tamrakar teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module comprises means for de-installing at least one emulated card, activated at reception, by said means for receiving, of a request sent by the administration module for de-installing said emulated card. (0296)

Regarding Claim 6
Campos in view of Fontaine teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module is integrated into said payment device. (0285, 0296, 0289, 0276, 0292, 0057, 0068, 0072, Fig. 9C, Fig. 3)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Kulkarni, Chou, CN 101968762 A, and KR 100971125 B1 teach, inter alia, payment card emulation with ISO-7816 functionality. See also explanations provided in previous Office Actions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/Examiner, Art Unit 3692                                                                                                                                                                                                        

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692